Citation Nr: 1810674	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-32 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an increased rating for an acquired psychiatric disorder, which has been characterized as an anxiety disorder. 

2. Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran testified at a October 2017 videoconference hearing before undersigned Veterans Law Judge.  A hearing transcript is of record. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board notes that during the course of the appeal, the Veteran was provided a VA examination in connection with his increased rating claim in September 2017.  While the Board is cognizant that 38 U.S.C. § 7105 (e) (2012) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a substantive appeal in cases where the substantive appeal was filed on or after February 2, 2013, see 38 U.S.C. § 7105 (e), the Board finds that an automatic waiver of jurisdiction cannot be applied in this case.  Specifically, while the Board notes the Veteran's substantive appeal was received April 2015, and the provision would be applicable in this case, the Veteran did not "submit" the evidence, but rather VA generated the evidence; the provision in that instance does not provide for an automatic waiver of jurisdiction, but rather requires that the Veteran explicitly waive AOJ initial review of that evidence.  The Veteran has not done so in this case.  Therefore, on remand, the RO must address the records when adjudicating the remaining issues on appeal.  See 38 C.F.R. §§19.9; 20.1304(c) (2017).

With regard to the TDIU issue, this issue cannot be properly adjudicated until the appropriate rating for the Veteran's acquired psychiatric disorder has been resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA medical Center since April 2015 in connection with his increased rating claim for an acquired psychiatric disorder, which has been characterized as an anxiety disorder, as well as from any VA facility from which the Veteran has received treatment. 

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2. The RO should undertake all other development it deems necessary, including additional VA examinations.  

3. After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to an increased rating for an acquired psychiatric disorder, which has been characterized as an anxiety disorder and entitlement to a total disability rating based on individual unemployability, and the claims file should be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




